Citation Nr: 1502901	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  07-24 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals of post-concussion syndrome prior to October 23, 2008.

2.  Entitlement to a rating greater than 40 percent for residuals of post-concussion syndrome as of October 23, 2008.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to April 1965.  The Veteran died in May 2010.  The appellant, who is the surviving spouse, has been substituted to complete the appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's residuals of post-concussion syndrome were manifested by subjective complaints of headaches, dizziness, and memory and concentration problems, but did not have a diagnosis for multi-infarct dementia associated with brain trauma.

2.  As of October 23, 2008, the Veteran's residuals of post-concussion syndrome were manifested by moderate decrease in motor activity due to apraxia, among other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals post-concussion syndrome were not met for residuals of post-concussion syndrome prior to October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 9304 (2007).

2.  The criteria for a 70 percent rating, but not higher, were not met for residuals of post-concussion syndrome as of October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim.  However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated.  When the appellant disagrees with the initial rating assigned, VA was obligated to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5103A, 7105(d) (West 2014).  In November 2005, the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.  Dingess v. Hartman, 19 Vet .App. 473 (2006).  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service records and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has obtained the service medical records, assisted the Veteran in obtaining evidence, and provided the Veteran examinations in April 1990, December 1994, October 1999, December 2005, November 2007, December 2009 and May 2010.  The examinations provided were adequate in that they recorded the reported medical history, reported clinical findings, provided opinions with rationales, and opined regarding the effects of the service-connected disability on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the record, and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

Increased Rating

This appeal arises from the October 1965 rating decision in which service connection was established for the residuals post concussion syndrome and a 30 percent disability rating was assigned.  Thereafter, in a June 1990 rating decision, the Veteran's residuals post concussion syndrome were rated 10 percent from March 16, 1990.  The rating decision found that there was insufficient evidence to rate the disability due to abandonment from November 11, 1966, to March 16, 1990.  Thereafter, rating decisions in July 1995, November 1999, and March 2006 continued a 10 percent disability rating for the residuals of post-concussion syndrome.  The Veteran perfected an appeal of the March 2006 rating decision.  However, the Veteran died in May 2010.  The surviving spouse was substituted as claimant to pursue the appeal.  A July 2014 rating decision continued the 10 percent rating from March 16, 1990, to October 22, 2008, and granted an increased rating of 40 percent as of October 23, 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran was assigned a 10 percent rating, effective March 16, 1990, in a June 1990 rating decision.  The Veteran's residuals post concussion syndrome was rated under Diagnostic Code 9304.  At that time, purely neurological disabilities, such as hemiplegia, epileptiform seizures, or facial nerve paralysis, following trauma to the brain, were rated under the diagnostic codes specifically dealing with those disabilities, with citation to a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for rating residuals of Traumatic Brain Injury (TBI).  73 Fed. Reg. 54693 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whose residuals of TBI were rated by VA under the prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to request review under the new criteria, irrespective of whether the disability has worsened since the last review or whether VA received additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than October 23, 2008, but otherwise will be assigned under the current regulations governing effective dates.  73 Fed. Reg. 54693 (September 23, 2008).  

The new version of Diagnostic Code 8045 continues to provide for the rating of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  The criteria provide that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of those areas of dysfunction may require rating.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows:  0warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (effective October 23, 2008).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (effective October 23, 2008).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (effective October 23, 2008).

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (effective October 23, 2008).

A Veteran whose residuals of TBI are rated under a version of Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's rating to determine whether the Veteran may be entitled to a higher rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of that review.  However, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2014). 

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

The Veteran sustained two traumatic brain injuries, one in 1964 when he was in a car accident while in service and was unconscious for two to three days, and another accident in 1991 when he was struck by a truck while riding a bicycle.

Prior to October 23, 2008.

In April 1990, the Veteran underwent an evaluation of his head trauma.  Cerebellar function and sensory function were intact and motor function was normal.  He complained of memory loss and a nervous condition and was diagnosed with residual, post concussion syndrome accompanied by headaches, facial scarring, memory loss, and nervous condition.

At a December 1994 VA examination, the examiner noted the Veteran limped on his left without an assistive device but has no difficulty undressing and dressing, moving about the examining room, mounting and dismounting.  The most significant observation was the Veteran's speech impairment.  His speech was understandable and he was able to explain his limitations but has poor memory from the severe head injury.  No sensory defects were noted.  Cognitive and memory impairments were noted along with significant speech impairment, seizure disorder and mild residual hemiparesis.  Furthermore, an organic mental disorder secondary to the brain injury, as evidence by a memory and concentration problem as well as a limited vocabulary given his education, was diagnosed.

At an October 1999 VA examination, the Veteran reported headaches, difficulty with short term memory, seizure disorder and some trouble with his speech.  Physically, the Veteran's gait was slightly wide based with a hint of circumduction on the right and he was able to heel and toe walk although he has difficulty keeping his right heel off the ground.

At a December 2005 VA examination psychological evaluation, it was noted that the Veteran had not reported to a scheduled neuropsychological evaluation and without that information the examiner was unable to evaluate the residuals of the Veteran's post-concussion syndrome.  However, the examiner stated based on the deficits demonstrated and the spouse's report, the Veteran "is not competent for VA purposes".  The examiner did not provide any additional information or support for that statement, therefore, the Board is unable to give it any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (most of the probative value of a medical opinion comes from its reasoning and a medical opinion is not entitled to any weight if it contains only data and conclusions).  

Upon consideration of the Veteran and his wife's description of his symptoms in the examinations along with the objective findings of record for this period, the Board finds no basis for an increased rating for residuals post concussion syndrome.  The Board is constrained by the rating schedule, which specifically prohibits the assignment of a rating in excess of 10 percent where there is not a diagnosis of multi-infarct dementia associated with brain trauma.  Furthermore, the evidence does not show separately ratable residuals attributable to the service traumatic brain injury that can be assigned any separate compensable ratings.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for residuals of post-concussion syndrome prior to October 23, 2008.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of October 23, 2008

At a December 2009 VA examination, the Veteran's wife was the primary source of information at the examination because the Veteran was unable to recall much information.  She reported he had daily headaches with a history of some seizures.  The Veteran also used a cane for balance had some right side weakness.  Cognitively, the Veteran's wife indicated the Veteran was somewhat short in attention span and words, and shortened concentration.  In regard to subjective complaints, the examiner identified the headaches, seizures, hypersensitivity to light and sound, and restlessness.  Emotionally, depression was noted after the 1991 accident.

A clarification to the December 2009 examiner's report was requested and obtained in May 2010.  There was a discrepancy regarding the Veteran's ability to communicate complex ideas.  The May 2010 examiner clarified the Veteran could infrequently communicate complex ideas.  Moreover, a psychological examination was also requested, but unfortunately, the Veteran had passed away days before the examination was scheduled.  Therefore, no psychological examination was conducted.  However, the Veteran's wife confirmed the Veteran's ability to communicate was limited after the 1964 head injury so that he could only communicate complex ideas infrequently.  Then, after his second head injury in 1991, the Veteran's wife reported he was even more limited.  

The Board now evaluates the observations and opinions of the December 2009 examiner and the opinions of the May 2010 examiner in conjunction with the Veteran's wife's reports in order to determine what rating was appropriate under Diagnostic Code 8045, as previously described. 

The objective evidence supports a finding of mild impairment of memory, as progressive memory loss was noted in the December 2009 examination.  The memory loss was also noted as associated with his cancers.  The examiner also indicated the Veteran's memory was moderately deficient for most of his medical history and for recent short term recall.  The Veteran's concentration and attention, with shortened concentration, was also noted as mildly impaired in the examination.  Therefore, a "2" is assigned for Memory, Attention, and Concentration.  However, the evidence does not show objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in severe industrial impairment as a result of the service-connected TBI.  Therefore, assignment of a "3" is not warranted.

Regarding Judgment Facet, the Board also assigns a rating of "2" as the evidence indicates the Veteran had trouble with complex thoughts and decisions but had little difficulty with simple decisions.  Similarly, a rating of "2" is assigned for Social Interaction because the examination and Veteran's wife reports indicate the Veteran had difficulty with social interaction and was frequently inappropriate.  The Board finds that the evidence does not support the assignment of a "3" because the evidence does not show that the service-connected TBI caused moderately severe impaired judgment for even routine and familiar decisions, and the occasional inability to identify, understand, and weight alternatives, understand the consequences of choices, and make a reasonable decision.

A rating of "1" is assigned for the Social Interaction Facet as the evidence supports a finding of occasionally inappropriate social interaction.  However, the evidence does not support a finding that social interaction was frequently inappropriate, so a rating of "2" is not warranted.

A rating of "1" is assigned for the Orientation Facet as the Veteran was noted as occasionally disoriented with person, place, situation and time.  His consciousness was noted as normal in the December 2009 examination.    The Board finds that a rating of "2" is not warranted as the evidence does not show occasional disorientation in two of the four aspects of orientation of person, time, place, and situation, or that the Veteran was often disoriented to one of the aspects of orientation.  

Resolving reasonable doubt in favor of the claimant, regarding Motor Activity, the Board assigns a rating of "3" as the December 2009 examiner indicated motor activity was mildly decreased or with moderate slowing due to apraxia.  While the examiner used both the terms moderate and mild, the Board will resolve reasonable doubt and find that there was moderate decrease in motor activity due to apraxia.  Because the Veteran is unavailable to provide additional information and clarify the examiner's opinion, the Board finds that the issue must be resolved in favor of the claimant.  The examiner noted a history of seizures and a slow gait.  The Board finds that a rating of Total is not warranted as the evidence does not show that motor activity was severely decreased due to apraxia.

The Board finds that a rating of "2" is assigned for Visual Spatial Orientation due to mildly impairment as the Veteran occasionally got lost and has difficulty reading a map, but could usually use assistive devices such as a global positioning system (GPS).  A rating of "3" is not warranted for Visual Spatial Orientation as the evidence does not show that visual spatial orientation was moderately severely impaired or that he usually got lost in unfamiliar surroundings, had difficulty reading maps, following directions, and judging distance, and had difficulty using assistive devices such as GPS.

A rating of "2" is assigned for Subjective Symptoms based on the examiner's finding of intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and light.  A rating higher than "2" is not available in the Subjective Symptoms facet.

A rating of "1" has been assigned for Neurobehavioral Effects because they occasionally interfered with workplace interaction or social interaction or both but did not preclude the Veteran from performing them, according to the December 2009 examiner.  A rating of "2" was not warranted as the evidence did not show one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them.

The Board finds that a rating of "2" was warranted for Communication.  The December 2009 examiner noted the Veteran had an inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  As clarified in the May 2010 examiner statement, the Veteran could infrequently communicate complex ideas.  Because the examiner indicated the Veteran could communicate more than half of the time, the Veteran's communication does not rise to the level of a "3" rating, which would warranted a higher evaluation of 70 percent.

The Board finds that a rating of Total is not warranted for the Consciousness Facet as the evidence does not show a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.

Following the evaluation of the evidence above, the Board finds a 40 percent rating for the residuals post concussion syndrome is supported due to the highest level of severity assigned for the ten rating criteria was a "3".  A rating of "2" is equal to 40 percent based on the diagnostic code.  The record does not support the assignment of a 100 percent rating because the evidence does not show a rating of Total in any of the facets.  Furthermore, a 100 percent rating is not warranted for the Veteran was not in a persistent altered state of consciousness, or minimally responsive state.

The Board notes that when the rating criteria are revised during the course of a claim and appeal, as has occurred in this appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, the Veteran is granted a 70 percent rating, but not higher, under the revised Diagnostic Code 8045 as of the effective date of the regulation, October 23, 2008, but not earlier, for accrued benefits purposes.  Reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2014).  However, the Board finds that the evidence does not show an exceptional or extraordinary disability picture.  The Veteran's symptoms were all envisions by the thorough TBI rating criteria, and by the previous rating criteria.  Higher ratings are available, but the Veteran did not meet the criteria for those ratings.  Therefore, the Board finds that the assigned ratings are adequate and referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

Entitlement to a rating greater than 10 percent for residuals of post-concussion syndrome prior to October 23, 2008, is denied.

Entitlement to a rating of 70 percent, but not higher, for residuals of post-concussion syndrome as of October 23, 2008, but not earlier, for accrued benefits purposes, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


